Citation Nr: 0028543	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for calluses of both feet, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from October 1966 to March 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The veteran's bilateral foot disability is manifested by pain 
and discomfort in walking, but manifests no marked pronation, 
marked inward displacement, or severe spasm of the tendo 
achillis on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
calluses of both feet, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic 
Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for calluses on both feet, as the current disability 
evaluation does not adequately reflect the severity of his 
disability.  He specifically alleges that his foot symptoms 
include pain and stiffness.  He is unable to walk far 
distances.  This disability also interferes with his ability 
to gain employment, and limit his activities.  

The claim for an increased evaluation is well grounded if the 
appellant indicates that he/she has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  It is 
essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The RO in a December 1997 rating action granted service 
connection for calluses of the feet following review of an 
October 1997 VA examination report and the service medical 
records.  A 10 percent evaluation was assigned.  A November 
1998 rating decision increased the disability rating to 30 
percent disabling.

In determining the appropriate rating criteria for the 
veteran's service-connected calluses, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 5276, which pertains 
to pes planus.  

The severity of a disability is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  The RO has evaluated the veteran's 
calluses under 38 C.F.R. 4.71a, Diagnostic Code 5276.  
Pursuant to this code, a pronounced impairment, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating for a 
bilateral disorder and a 30 percent rating for a unilateral 
disorder.  When impairment is severe, with objective evidence 
of marked deformity, pain on manipulation and accentuated by 
use, indication of swelling on use, and characteristic 
callosities, the ratings are 30 percent and 20 percent for 
bilateral and unilateral flatfoot, respectively.  The 
impairment is considered moderate, permitting a 10 percent 
rating, if the weight-bearing line is over or medial to the 
great toe, if there is inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, bilateral or 
unilateral.

The veteran reported at his August 1998 VA examination that 
he was no longer able to work as a carpenter because of his 
feet.  The Board has carefully considered the veteran's 
allegations to the extent of his current disability.  
However, the findings of the most recent VA examination 
conducted in August 1998 does not show a disability that 
approximates the pronounced impairment required for the next 
higher rating.  38 C.F.R. § 4.7.  Specifically, the veteran 
did not show marked pronation, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, or that 
his condition could not be improved by orthopedic shoes or 
appliances -- criteria that must be met for an evaluation of 
50 percent for a bilateral disability.  

The Board notes that the criteria outlined in the diagnostic 
code does not necessarily fully apply to the veteran's 
calluses and the veteran's main complaint is pain which has 
been confirmed by VA examination.  The Board is not free to 
ignore the effects of pain caused by the veteran's 
disability.  The functional limitations due to pain must be 
accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered 
DeLuca and 38 C.F.R. §§ 4.10, 4.14, in reaching its 
conclusion in this case.  However, these complaints of pain 
do not exceed the criteria for the current 30 percent rating 
which takes into consideration severe pain.  In reviewing the 
August 1998 VA podiatry report, the veteran had several 
nucleated calluses on both feet.  On the left foot there was 
moderate bunion deformity, which was painful with 
dorsiflexion.  There were severe enucleated calluses on the 
sub-third and fifth metatarsal heads.  Pinch calluses were 
also noted on the bone of the proximal phalanx of the left 
hallux. 

On the right foot there were severe nucleated calluses on the 
first metatarsal head.  There were mild calluses on the side 
of the heels.  There was also bunion deformity and scaling.  
It was also reported that a 1992 X-ray that was conducted in 
conjunction with a contusion the 5th digit was normal except 
for a bunion deformity and distal cyst of the first 
metatarsal.  The examiner commented that the veteran had 
severe nucleated calluses of both feet that were painful on 
ambulation.  It was also noted that the veteran's vocation as 
carpenter was hindered and that he should be considered for 
an increase in his disability evaluation.  

VA clinical records show that debridement of nucleated 
calluses of both feet was performed in November 1998.

While the evidence shows calluses present on the metatarsal 
heads and heels of the feet, it is significant to note that 
there was other pathology noted with the feet including 
bunion deformities, corns, leg shortening, weakened muscle 
strength of the intrinsic and extrinsic of the ankle, 
pronounced scarring of the lower leg, scaling and tibiale 
tendonitis.  Neither the veteran nor the examiner identified 
any functional limitation that would warrant a higher rating 
under any applicable rating criteria.  There is no showing 
that any pain or other functional loss that the veteran might 
have is not contemplated in the rating now assigned.  
Therefore, the current 30 percent rating is more appropriate 
and must be continued.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

In regards to industrial impairment, the veteran reported at 
the VA examination conducted in August 1998 that he was no 
longer able to work as a carpenter due to his bilateral foot 
disability.  As noted above, the examiner commented that the 
veteran's vocation as carpenter was hindered by his service 
connected calluses.  The Board is cognizant of the impairment 
caused by his disability.  The Board has taken into 
consideration the manifestations caused by his disability and 
note that the diagnostic code is specifically intended to 
recognize the percentage of impairment that results from a 
service connected disability.  The Board finds that this 
equates to a 30 percent rating.  Furthermore, the examiner 
did not indicate that the veteran was prohibited from all 
forms of employment.  The Board also notes that the veteran 
was enrolled in business management classes and has completed 
two years of post high school education.  Although he now 
contends that he is unemployed because of his bilateral foot 
disability, he has not produced any objective evidence from 
his former places of employment that would indicate that his 
service-connected disability interfered with his employment 
to such an extent that he is entitled to extraschedular 
consideration.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
As discussed above, the medical evidence reveals that no more 
than a 30 percent disability evaluation is in order for the 
veteran's calluses.  Neither his statements nor the medical 
records indicate that this disability warrants the assignment 
of an extraschedular evaluation.



ORDER

Entitlement to an increased rating for calluses of both feet 
is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


